THEATORNEY                         GENERAL
                                        OF-XAS

  FVILL  WILSON
A-GXUGZY    GENERAI.
                                           August 26,      1960


      Honorable William J. Gillespie                             ww-916
                                                     opinion I-JO.
      County     Attorney
      Lubbock County                                 Be:   May a business that temporarily
      Lubbock, Texas                                       furnlahes trallera    to its   farm
                                                           customers for hauling    a tank
                                                           and poison apparatus claim an
                                                           exemption from registering such
                                                           trailer under Art.    6675n-2.
      Dear Mr. Gillespie:                                  V.A.T.S.?

                We quote your letter of May 21, 1960, to the Attorney General
      in part ae foilowe:

                    "During certain periods of the growing eeaeon here on
               the plains, a majorportion of the agricultural business
               is the selling of poisons to farms. . . . These businesses
               furnish the trailer on which the apparatus is hauled.
               In most cases, the trailer is used only to haul. All
               of the businesses who furnish trailers    . .are claiming
               an exemption f&rregistration under Article 6675~-2,
               Vernon's Annotated Texas Statutes. They claim an
               exemption under the above cited article as Par!n trailers.

                    “Question:  May a bueineas that temporarily furnishes
               trailers to ita farm cuetomera for hauling a tank and
               poison spraying apparatus claim an exemption from regis-
               tering such trailer under Article 6675A-2, V.A.T.S.?"

                Article 667>A-2, V.A.T.S. is the Texas Registration law requir-
      ing the owner of a motor vehicle, trailer  or semi-trailer used or to be
      used on the public highways of this State to register such vehicle.
      This law excepts "owners of farm tractors,  farm trailers, farm semi-
      trailers, implements of husbandry and machinery . . .ouerated or moved
      temporarily upon the highways . . . and providing further that the exemp-
      tion in this section shall not apply to any farm trailer or farm semi-
      trailer when the same is used for hire . . .“ (Emphasis added.)

                     Article 6675A-2   (q) states:

                    By "operated or moved temporarily upon,the highways is
               meant the operation or conveying between different
               farme, and the operation or conveyance from the owner's
               farm to the place where his farm produce is prepared
Honorable William J    Gillespie, page 2    (w-916)


     for market or where seme Is actually marketed and
     return." (Emphasis added.)

          Here the trailers are not owned by farmers, but by people or
firms who sell to farmers. Subsection (q) quoted just above, applies
to trailers owned by farmers.

          Since the business firm temporarily furnishing the trailers
cannot conform to the requirements set out in definition (q) of Article
6675~-1, as to‘what constitutes a trailer "operated or moved temporarily
upon the highways" (Article 6675A-2), these trailers cannot come under the
exemptions contained in Article 6675A-2 and must be registered as said
Article requires.


                                    SXIMMARY

          A business that temporarily furnishes trailers to its
     farm customers for hauling a tank and poison apparatus
     cannot claim an exemption from registering such trailer
     under Article 667%-2, V.A.T.S.

                                       Very truly yours,


                                       WILL WILSOR

                                           ygy;;Y&



                                             Assistant

JCP:bg

APPROVED:

OP3xIOBICOMwTTEE
W. V Geppert, Chairman

James M. Farris
William T. Blackburn
Virgil Pulllam
Martha Jo Stroud

REVIEWEDFOR THE ATTORNEY GEZ?ERAL
BY: Leonard Passmore